        Case 3:19-cv-01743-SI    Document 155      Filed 01/21/21   Page 1 of 1




                    UNITED STATES COURT OF APPEALS                         FILED
                           FOR THE NINTH CIRCUIT                            JAN 20 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JOHN DOE #1; et al.,                              No. 19-36020

                Plaintiffs-Appellees,             D.C. No. 3:19-cv-01743-SI
                                                  District of Oregon,
 v.                                               Portland

DONALD J. TRUMP; et al.,                          ORDER

                Defendants-Appellants.

Before: TASHIMA, BYBEE, and COLLINS, Circuit Judges.

      Appellants are ordered to file a response to Appellees’ Petition for

Rehearing En Banc, filed on January 19, 2021. The response shall be filed within

twenty-one (21) days of the date of this order.

      IT IS SO ORDERED.
